Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/07/2022 havingclaims 21-38 pending and presented for examination, claims 1-20 are cancelled.
Priority
2.  	Application filed on 04/22/2021 is a has is a CON of 15/749,097 07/02/2018 PAT 11019663 15/749,097 is a 371 of PCT/KR2016/008467 08/01/2016  FOREIGN APPLICATIONS KOREA, REPUBLIC OF 10-2015-0108494 07/31/2015 KOREA, REPUBLIC OF 10-2015-0112736 08/10/2015 KOREA, REPUBLIC OF 10-2015-0121293 08/27/2015 KOREA, REPUBLIC OF 10-2015-0123523 09/01/2015
KOREA, REPUBLIC OF 10-2015-0123518 09/01/2015 KOREA, REPUBLIC OF 10-2015-0141876 10/08/2015 are acknowledged.
Drawings
3.  	The drawings were received on 06/28/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 04/07/2022, 12/08/2021, 08/18/2021, 04/22/2021, 04/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.  	The Oath/Declaration filed on 06/28/2021 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim 21, 24-28, 30-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11019663 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	As per claim 21. (Previously Presented) A wireless communication apparatus, comprising: a communication module; and a processor, wherein the processor is configured to: obtain a common back-off counter for a carrier set on which data is to be transmitted, wherein the common back-off counter is obtained based on a largest contention window value among contention window values of component carriers included in the carrier set, wherein the contention window values of each of the component carriers is independently configured, perform back-off for each of the component carriers using the common back-off counter, perform a CCA (Clear Channel Assessment) for a first component carrier in which the back-off is completed during a predetermined defer period, and transmit the data on the first component carrier, when the first component carrier is idle during the defer period (claim 1, 4, 1. A wireless communication apparatus, comprising: a communication module; and a processor, wherein the processor is configured to: obtain a common back-off counter for a carrier set on which data is to be transmitted, wherein the carrier set includes one or more component carriers, perform back-off for each of the component carriers using the obtained common back-off counter, and perform data transmission through at least one component carrier in which the back-off is completed, wherein the common back-off counter is determined based on a largest contention window value among contention window values of the one or more component carriers, and wherein the contention window values are set independently for each component carrier of the carrier set, wherein the processor is further configured to: perform an additional CCA for a first component carrier in which the back-off is completed during a predetermined defer period, and transmit data through the first component carrier when the first component carrier is idle during the defer period.).  
	As per claim 23. (Previously Presented) The apparatus of claim 21, wherein the processor is further configured to perform a self-deferral not decreasing a back-off counter arbitrarily while performing back-off for a specific component carrier among the carrier set (claim 2. The apparatus of claim 1, wherein the processor is further configured to perform a self-deferral not decreasing a back-off counter arbitrarily while performing back-off for a specific component carrier among the carrier set).  
	As per claim 24. (Previously Presented) The apparatus of claim 23, wherein the self-deferral is performed when a remaining back-off counter value of the specific component carrier is greater than zero (claim 3. The apparatus of claim 2, wherein the self-deferral is performed when a remaining back-off counter value of the specific component carrier is greater than zero).  
	As per claim 25. (Previously Presented) The apparatus of claim 21, wherein the defer period is composed of at least one slot (Claim 6. The apparatus of claim 4, wherein the defer period is composed of at least one slot).  
	As per claim 26. (Previously Presented) The apparatus of claim 21, wherein an energy detection threshold for the back-off is determined based on at least one of a total bandwidth and a total transmission power of data to be transmitted (claim 8. The apparatus of claim 1, wherein an energy detection threshold for the back-off is determined based on at least one of a total bandwidth and a total transmission power of data to be simultaneously transmitted).  
	As per claim 27. (Previously Presented) The apparatus of claim 26, the energy detection threshold value is set to be higher as the total transmission power value with respect to the total bandwidth is lower (claim 9. The apparatus of claim 8, the energy detection threshold value is set to be higher as the total transmission power value with respect to the total bandwidth is lower).  
	As per claim 28. (Previously Presented) A data communication method using multiple carriers, the method comprising: obtaining a common back-off counter for a carrier set on which data is to be transmitted, wherein the common back-off counter is obtained based on a largest contention window value among contention window values of component carriers included in the carrier set, wherein the contention window values of each of the component carriers is independently configured; performing back-off for each of the component carriers using the common back-off counter; U.S. Patent Application No. 17/238,199 Attorney Docket No. B-9370PCTCON 633110-8 Page 4 performing a CCA (Clear Channel Assessment) for a first component carrier in which the back-off is completed during a predetermined defer period; and transmitting the data on the first component carrier, when the first component carrier is idle during the defer period (Claim 10, 13. A data communication method using multiple carriers, the method comprising: obtaining a common back-off counter for a carrier set on which data is to be transmitted, wherein the carrier set includes one or more component carriers; performing back-off for each of the component carriers using the obtained common back-off counter; and performing data transmission through at least one component carrier in which the back-off is completed, wherein the common back-off counter is determined based on a largest contention window value among contention window values of the one or more component carriers, and wherein the contention window values are set independently for each component carrier of the carrier set, wherein the method further comprising: performing an additional CCA for a first component carrier in which the back-off is completed during a predetermined defer period; and transmitting data through the first component carrier when the first component carrier is idle during the defer period.).  
	As per claim 30. (Previously Presented) The method of claim 28, wherein the method further comprising: performing a self-deferral not decreasing a back-off counter arbitrarily while performing back-off for a specific component carrier among the carrier set (claim 11. The method of claim 10, wherein the method further comprising: performing a self-deferral not decreasing a back-off counter arbitrarily while performing back-off for a specific component carrier among the carrier set).  
	As per claim 31. (Previously Presented) The method of claim 29, wherein the self-deferral is performed when a remaining back-off counter value of the specific component carrier is greater than zero (claim 12. The method of claim 11, wherein the self-deferral is performed when a remaining back-off counter value of the specific component carrier is greater than zero).  
	As per claim 32. (Previously Presented) The method of claim 28, wherein the defer period is composed of at least one slot (claim 15. The method of claim 13, wherein the defer period is composed of at least one slot).  
	As per claim 33. (Previously Presented) The method of claim 28, wherein an energy detection threshold for the back-off is determined based on at least one of a total bandwidth and a total transmission power of data to be transmitted (claim 17. The method of claim 10, wherein an energy detection threshold for the back-off is determined based on at least one of a total bandwidth and a total transmission power of data to be simultaneously transmitted).  
	As per claim 34. (Previously Presented) The method of claim 33, the energy detection threshold value is set to be higher as the total transmission power value with respect to the total bandwidth is lower (claim 18. The method of claim 17, the energy detection threshold value is set to be higher as the total transmission power value with respect to the total bandwidth is lower).  
	As per claim 35. (New) A wireless communication apparatus, comprising: a communication module; and U.S. Patent Application No. 17/238,199 Attorney Docket No. B-9370PCTCON 633110-8 Page 5 a processor, wherein the processor is configured to: receive, from a base station, data, transmit, to the base station, a HARQ-ACK related to the data, wherein the data is transmitted on a first component carrier in a carrier set, wherein the first component carrier is a component carrier in which back-off using a common back-off counter is completed, wherein the data is transmitted when the first component carrier is idle during a predetermined defer period by performing a CCA (Clear Channel Assessment) on the first component carrier during the defer period, wherein the common back-off counter is obtained based on a largest contention window value among contention window values of component carriers included in the carrier set, wherein the contention window values of each of the component carriers is independently configured period (claim 1, 4, 1. A wireless communication apparatus, comprising: a communication module; and a processor, wherein the processor is configured to: obtain a common back-off counter for a carrier set on which data is to be transmitted, wherein the carrier set includes one or more component carriers, perform back-off for each of the component carriers using the obtained common back-off counter, and perform data transmission through at least one component carrier in which the back-off is completed, wherein the common back-off counter is determined based on a largest contention window value among contention window values of the one or more component carriers, and wherein the contention window values are set independently for each component carrier of the carrier set, wherein the processor is further configured to: perform an additional CCA for a first component carrier in which the back-off is completed during a predetermined defer period, and transmit data through the first component carrier when the first component carrier is idle during the defer period.).  
	As per claim 36. (New) The apparatus of claim 35, wherein the defer period is composed of at least one slot (claim 15. The method of claim 13, wherein the defer period is composed of at least one slot).  
	As per claim 37. (New) A data communication method using multiple carriers by a user equipment in a wireless communication system, the method comprising: receiving, from a base station, data; and transmitting, to the base station, a HARQ-ACK related to the data, wherein the data is transmitted on a first component carrier in a carrier set, wherein the first component carrier is a component carrier in which back-off using a common back-off counter is completed, wherein the data is transmitted when the first component carrier is idle during a predetermined defer period by performing a CCA (Clear Channel Assessment) on the first component carrier during the defer period, U.S. Patent Application No. 17/238.199 Attorney Docket No. B-9370PCTCON 6331 10-8 Page 6 wherein the common back-off counter is obtained based on a largest contention window value among contention window values of component carriers included in the carrier set, and wherein the contention window values of each of the component carriers is independently configured(Claim 10, 13. A data communication method using multiple carriers, the method comprising: obtaining a common back-off counter for a carrier set on which data is to be transmitted, wherein the carrier set includes one or more component carriers; performing back-off for each of the component carriers using the obtained common back-off counter; and performing data transmission through at least one component carrier in which the back-off is completed, wherein the common back-off counter is determined based on a largest contention window value among contention window values of the one or more component carriers, and wherein the contention window values are set independently for each component carrier of the carrier set, wherein the method further comprising: performing an additional CCA for a first component carrier in which the back-off is completed during a predetermined defer period; and transmitting data through the first component carrier when the first component carrier is idle during the defer period.).  .  
	As per claim 38. (New) The method of claim 37, wherein the defer period is composed of at least one slot (claim 15. The method of claim 13, wherein the defer period is composed of at least one slot).
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20100195664 A1; US Patent Publication US 20140308965 A1,   US Patent Publication US 20140307602 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467